DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4, 7, 8, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan et al. (“Morgan”)(US 2022/0034781).
Morgan (fig. 1-20) teaches a method and system for the measurement of impedance properties of particles suspended in a liquid, comprising
 (re: claim 1) a channel comprising a first and second wall, said channel configured to constrain a working fluid (fig. 1 showing flow channel near 12; para. 35, 37);
 a transmit electrode in contact with said first wall (fig. 1 and para. 37-38 teaching a first and second transmit electrode near 30 paired with respective receive electrode 32, wherein electors are part of circuit including voltage source 34 and processor to measure impedance); 
a first receive electrode in contact with said second wall (Id.); 
circuitry connected to said transmit electrode and said first receive electrode; wherein said circuitry is configured to supply upstream current to said transmit electrode (Id.);
 wherein said transmit electrode is configured to emit excitation signals having at least one frequency into said channel and said first receive electrode is configured to receive said excitation signals, producing first downstream current; and
 wherein said circuitry measures impedance of said working fluid using said first downstream current and determines
 (i) the presence of a suspended particle in said working fluid and
 (ii) at least one parameter of said suspended particle (Id. with para. 38 teaching that “presence of a particle, and characteristics of the particle, may be deduced from the impedance signal”);
(re: claims 2, 4) wherein said at least one parameter is said suspended particle's composition of either (i) plastic substance or (ii) organic material (para. 37-44 teaching measurement of parameters for both biological and non-biological particles, thus it is inherent that system determines a composition of a particle as system determines a parameter of said particle);
(re: claim 3) a second receive electrode connected to said circuitry, in contact with said second wall, and positioned opposite said transmit electrode; wherein said second receive electrode is configured to receive said excitation signals, producing second downstream current; and
 wherein said circuitry measures impedance of said working fluid using said second downstream current (fig. 1; para. 37-41);
(re: claims 7, 8) a controller connected to said circuitry and said controller is configured to receive information on said impedance of said working fluid and determine at least one parameter of said particle by calculating the complex impedance change (fig. 1-3; para. 37-41 teaching comparison of differential signal to calculate impedance change);
wherein said controller determines said at least one parameter of said particle by further comparing the imaginary and real components of said complex impedance change (para. 38);
 (re: claim 10) wherein said working fluid moves through the length of said channel (fig. 1, 2).
(re: claims 11-14 and 20) The claimed method steps are performed in the normal operation of the system cited above.

Allowable Subject Matter
Claims 5, 9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 14, 2022